DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
In the amendments filed on 07/02/2021, claims 1, 4-11, 13-14, 16, 18-20, and 22-23 are pending. Claims 1 and 20 are amended. Claims 2-3, 12, 15, 17, and 21 are canceled. Claims 1 and 20 are amended. Claims 13-14 and 16 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7, 9-11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1) in view of Freese et al. (US 2012/0288650 A1).

Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos’s solvent in Argyropoulos’s curable formulation [0051] would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings, which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a 
Argyropoulos does not teach a specific embodiment wherein the crosslinker comprises a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s ethylene diamine, diethylene triamine, triethylene tetramine, tetraethylene pentamine, dipropylene triamine, di(trimethylene)triamine, dihexamethylene triamine, 1,2-propane diamine, 1,2-propylene diamine, 1,6-hexane diamine, hexamethylene diamine, 2-methyl-1,5-pentane diamine, isophoronediamine, 4,4’-diaminodicyclohexylmethane, bis(4-aminocyclohexyl)methane, methane diamine, 
Argyropoulos does not teach that the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 50,000 Daltons and that the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 25,000 Da. However, Freese teaches a copolymer which contains epoxy groups and which is based on styrene, wherein the units bearing epoxy groups are 
The curable formulation that is rendered obvious by Argyropoulos in view of Freese is an overcoatable primer coating composition as claimed because Argyropoulos in view of Freese renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Regarding claim 5, Argyropoulos teaches that the curable formulation comprises the hardener composition and the epoxy resin [0012] and that the hardener composition or the epoxy resin optionally further comprises pigments that are iron oxide or silica [0072], which optionally reads on the limitation wherein the coating composition further comprises a corrosion inhibiting additive as claimed because the instant application recites that suitable examples of corrosion inhibiting additives include, but are not limited to the following: inorganic oxides such as, for example, oxides of silicon or iron 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a corrosion inhibiting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s pigments that are iron oxide or silica to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a corrosion inhibiting additive as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos teaches that the pigments that are iron oxide or silica are beneficial for being pigments that are useful for coating applications [0072], which would have been beneficial for modifying the color of Argyropoulos’s curable formulation.
Regarding claim 7, Argyropoulos teaches that the curable formulation comprises the hardener composition and the epoxy resin [0012], that the hardener composition optionally further comprises other conventional curing agents [0035] that are polyamines [0036], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], and that at least one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which optionally reads on the limitation wherein the coating composition further comprises an adhesion promoting additive as claimed because the instant application recites that suitable adhesion promoting additives will be well known to a person skilled in the art (p. 12, l. 17-18), and that suitable examples of adhesion promoting additives include epoxy resins, organo-functional silanes such as amine functional silanes (p. 12, l. 18-21).

Regarding claim 9, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 10 to 99.9% by weight with respect to the weight of all of Argyropoulos’s 
Regarding claim 10, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which optionally reads on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether  as claimed.
Argyropoulos does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, which would read on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate 
Regarding claim 11, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 30 to 99.9% by weight of solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 30 .

Claims 1, 4-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Toshioka et al. (US 2011/0256342 A1, made of record on 02/21/2020) and as evidenced by Nakane et al. (US 2007/0085056 A1).
Regarding claims 1 and 4, Argyropoulos teaches a curable formulation comprising a hardener composition and an epoxy resin [0012], wherein the hardener composition comprises a mixture of amines [0018] that is optionally admixed with other conventional curing agents [0035] that are polyamines [0036] that are ethylene diamine [0037, 0040], diethylene triamine, triethylene tetramine [0037, 0039, 0040], tetraethylene pentamine [0037, 0040], dipropylene triamine [0037], di(trimethylene)triamine [0040], dihexamethylene triamine, 1,2-propane diamine [0037], 1,2-propylene diamine [0040], 1,6-hexane diamine [0037], hexamethylene diamine [0040], 2-methyl-1,5-pentane diamine, isophoronediamine [0037, 0039], 4,4’-diaminodicyclohexylmethane [0037], bis(4-aminocyclohexyl)methane [0039], methane diamine [0037], 1,2-diaminocyclohexane [0037, 0039], or mixtures thereof [0037], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], wherein a solvent may be used in the curable formulation [0051], wherein the curable 
Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos’s solvent in Argyropoulos’s curable formulation [0051] would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings, which 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a further binder comprising an epoxy functional binder as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], that one of the epoxy resins is optionally an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], and that in choosing epoxy resins for the curable formulation, consideration should not only be given to properties of the final product, but also to viscosity and other properties that may influence the processing of the curable formulation [0053].

Argyropoulos does not teach that the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 50,000 Daltons. However, Toshioka teaches a glycidyl methacrylate-styrene copolymer that is Marproof G-0250S produced by NOF Corporation that has a molecular weight of 20,000 and that is present in a coating solution that further comprises a solvent and a bisphenol A epoxy resin, a bisphenol F liquid epoxy resin, and a latent hardener [0049]. Nakane provides evidence that Marproof G-0250S made by NOF Corporation is an epoxy-modified styrene-based copolymer having a weight-average molecular weight of 20,000 [0062], which means that Toshioka’s glycidyl methacrylate-styrene copolymer that is Marproof G-0250S produced by NOF Corporation that has a molecular weight of 20,000 has a weight-average molecular weight of 20,000. Argyropoulos and Toshioka are analogous art because both references are in the same field of endeavor of a coating composition comprising an epoxy functional acrylic binder formed from glycidyl methacrylate and styrene that is optionally solvent-borne, a further binder comprising an epoxy functional binder, and a crosslinker. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Toshioka’s molecular weight of 20,000 as the molecular weight of Argyropoulos’s epoxy that is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate, which would read on the limitation wherein the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 20,000 Daltons as claimed. One of ordinary 
The curable formulation that is rendered obvious by Argyropoulos in view of Toshioka and as evidenced by Nakane is an overcoatable primer coating composition as claimed because Argyropoulos in view of Toshioka and as evidenced by Nakane renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Regarding claim 5, Argyropoulos teaches that the curable formulation comprises the hardener composition and the epoxy resin [0012] and that the hardener composition or the epoxy resin optionally further comprises pigments that are iron oxide or silica [0072], which optionally reads on the limitation wherein the coating composition further 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a corrosion inhibiting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s pigments that are iron oxide or silica to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a corrosion inhibiting additive as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos teaches that the pigments that are iron oxide or silica are beneficial for being pigments that are useful for coating applications [0072], which would have been beneficial for modifying the color of Argyropoulos’s curable formulation.
Regarding claim 7, Argyropoulos teaches that the curable formulation comprises the hardener composition and the epoxy resin [0012], that the hardener composition optionally further comprises other conventional curing agents [0035] that are polyamines [0036], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], and that at least one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which optionally reads on the limitation wherein the coating composition further comprises an adhesion promoting additive as claimed because the instant application recites that suitable 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises an adhesion promoting additive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a further one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation or to use Argyropoulos’s other conventional curing agents that are polyamines to substitute for a fraction of Argyropoulos’s hardener composition in Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises an adhesion promoting additive as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the hardener composition and the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], that at least one of the epoxy resins is optionally an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], that in choosing epoxy resins for the curable formulation, consideration should not only be given to properties of the final product, but also to viscosity and other properties that 
Regarding claim 9, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is an epoxy resin other than the copolymer of glycidylmethacrylate with styrene [0052-0067], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s 
Regarding claim 10, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which optionally reads on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether  as claimed.
Argyropoulos does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, which would read on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that 
Regarding claim 11, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which reads on the limitation wherein a total binder in the coating composition comprises greater than 0 and less than or equal to 100% by weight of the solvent-borne epoxy functional acrylic binder and greater than or equal to 0 and less than 100% by weight of the further binder.
Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 30 to 99.9% by weight of solvent-borne epoxy functional acrylic binder and 70 to 0.1% by weight of the further binder. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of .

Claims 6, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Freese et al. (US 2012/0288650 A1, made of record on 02/21/2020) as applied to claims 5 and 7, and further in view of Walters et al. (US 8,231,970 B2, cited in IDS).
Regarding claim 6, Argyropoulos in view of Freese renders obvious the coating composition according to claim 5 as explained above.
Argyropoulos does not teach that the corrosion inhibiting additive comprises a compound of magnesium. However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Argyropoulos and Walters are analogous art because both references are in the same field of endeavor of a coating comprising a binder derived from an epoxy functional compound, wherein the coating composition is derived from a polyamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles comprising magnesium oxide particles to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the corrosion inhibiting additive comprises a compound of magnesium as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches 
Regarding claims 8 and 19, Argyropoulos in view of Freese renders obvious the coating composition according to claim 7 as explained above.
Argyropoulos does not teach that the adhesion promoting additive comprises an organo-functional silane material and that the organo-functional silane material comprises an epoxy-functional or amino-functional silane. However, Walters teaches an alkoxysilane (22:9, 16-18) that is an epoxy-functional silane or γ-glycidoxypropyltrimethoxysilane (22:21-22) that is present in a coating composition (22:7-9) that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s alkoxysilane that is an epoxy-functional silane or γ-glycidoxypropyltrimethoxysilane to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the adhesion promoting additive comprises an organo-functional silane material as claimed, wherein the organo-functional silane 
Regarding claim 18, Argyropoulos does not teach that the compound of magnesium comprises magnesium oxide (MgO). However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles comprising magnesium oxide particles that are magnesium oxide (MgO) to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the compound of magnesium comprises magnesium oxide (MgO) as claimed. One of ordinary skill in the art would have been motivated to do so because Walters teaches that the corrosion resisting particles comprising magnesium oxide particles .

Claims 6, 8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Toshioka et al. (US 2011/0256342 A1, made of record on 02/21/2020) and as evidenced by Nakane et al. (US 2007/0085056 A1) as applied to claims 5 and 7, and further in view of Walters et al. (US 8,231,970 B2, cited in IDS).
Regarding claim 6, Argyropoulos in view of Toshioka and as evidenced by Nakane renders obvious the coating composition according to claim 5 as explained above.
Argyropoulos does not teach that the corrosion inhibiting additive comprises a compound of magnesium. However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Argyropoulos and Walters are 
Regarding claims 8 and 19, Argyropoulos in view of Toshioka and as evidenced by Nakane renders obvious the coating composition according to claim 7 as explained above.
Argyropoulos does not teach that the adhesion promoting additive comprises an organo-functional silane material and that the organo-functional silane material comprises an epoxy-functional or amino-functional silane. However, Walters teaches an 
Regarding claim 18, Argyropoulos does not teach that the compound of magnesium comprises magnesium oxide (MgO). However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Fang (US 2,857,354, cited in IDS) and Walters et al. (US 8,231,970 B2, cited in IDS).

Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos’s solvent in Argyropoulos’s curable formulation [0051] would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings, which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Argyropoulos does not teach that the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 10,000 Da. However, Fang teaches a copolymer containing about 80% polymerized styrene and about 30% polymerizing 

Argyropoulos does not teach a specific embodiment wherein the crosslinker comprises a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s ethylene diamine, diethylene triamine, triethylene tetramine, tetraethylene pentamine, dipropylene triamine, di(trimethylene)triamine, dihexamethylene triamine, 1,2-propane diamine, 1,2-propylene diamine, 1,6-hexane diamine, hexamethylene diamine, 2-methyl-1,5-pentane diamine, isophoronediamine, 4,4’-diaminodicyclohexylmethane, bis(4-aminocyclohexyl)methane, methane diamine, 1,2-diaminocyclohexane, or a mixture thereof to substitute for a fraction of Argyropoulos’s mixture of amines in Argyropoulos’s hardener composition, which would read on the limitation wherein the crosslinker comprises a polyamine that is ethylene 
Argyropoulos does not teach that the coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive comprises magnesium oxide (MgO). However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles comprising 
The curable formulation that is rendered obvious by Argyropoulos in view of Fang and Walters is an overcoatable primer coating composition as claimed because Argyropoulos in view of Fang and Walters renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Regarding claim 22, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], 
Argyropoulos does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 30 to 99.9% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, and to optimize the amount of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to be from 70 to 0.1% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, which would read on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying and optimizing the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Argyropoulos et al. (US 2012/0142816 A1, made of record on 09/09/2020) in view of Freese et al. (US 2012/0288650 A1) and Walters et al. (US 8,231,970 B2, cited in IDS).
Regarding claim 20, Argyropoulos teaches a curable formulation comprising a hardener composition and an epoxy resin [0012], wherein the hardener composition comprises a mixture of amines [0018] that is optionally admixed with other conventional curing agents [0035] that are polyamines [0036] that are ethylene diamine [0037, 0040], diethylene triamine, triethylene tetramine [0037, 0039, 0040], tetraethylene pentamine [0037, 0040], dipropylene triamine [0037], di(trimethylene)triamine [0040], dihexamethylene triamine, 1,2-propane diamine [0037], 1,2-propylene diamine [0040], 
Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed. One of ordinary skill in the art would have been motivated to do so because Argyropoulos’s solvent in Argyropoulos’s curable formulation [0051] would have been beneficial for lowering the viscosity of Argyropoulos’s curable formulation, which would have been beneficial for improving the ability of Argyropoulos’s curable formulation to be used in coatings, which would have been desirable for Argyropoulos’s curable formulation because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Argyropoulos does not teach that the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 10,000 Da. However, Freese teaches a copolymer which contains epoxy groups and which is based on styrene, wherein the units bearing epoxy groups are glycidyl (meth)acrylate, wherein the copolymer has glycidyl methacrylate content greater than 20% by weight, based on the copolymer, wherein the number-average molecular weight of the copolymer is from 1000 to 4000, wherein the copolymer is present in a polymer mixture [0066] that is present with a polyester [0052] that is present in a biodegradable polyester film [0002]. Argyropoulos and Freese are analogous art because both references are in the same field of endeavor of a coating composition comprising an epoxy functional acrylic binder 
Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises a further binder comprising an epoxy functional binder, wherein a total binder in the coating composition comprises 30 to 99.9% by weight of 
Argyropoulos does not teach a specific embodiment wherein the crosslinker comprises a polyamine selected from the claimed group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s ethylene diamine, diethylene triamine, triethylene tetramine, tetraethylene pentamine, dipropylene triamine, di(trimethylene)triamine, dihexamethylene triamine, 1,2-propane diamine, 1,2-propylene diamine, 1,6-hexane diamine, hexamethylene diamine, 2-methyl-1,5-pentane diamine, isophoronediamine, 4,4’-diaminodicyclohexylmethane, bis(4-aminocyclohexyl)methane, methane diamine, 1,2-diaminocyclohexane, or a mixture thereof to substitute for a fraction of Argyropoulos’s mixture of amines in Argyropoulos’s hardener composition, which would read on the limitation wherein the crosslinker comprises a polyamine that is ethylene diamine, 1,2-diaminopropane, 1,5-diamino-2-methylpentane, 1,2-diaminocyclohexane, 1,6-diaminohexane, methanediamine, diethylene triamine, dipropylene triamine, bis(hexamethylene) triamine, triethylene tetramine, tetraethylene pentamine, or 
Argyropoulos does not teach that the coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive comprises magnesium oxide (MgO). However, Walters corrosion resisting particles comprising magnesium oxide particles (2:37-38) that are magnesium oxide (MgO) (4:26-30) that are present in a coating composition that further comprises a thermosetting film-forming resin formed from the reaction of a polyamine with an epoxy functional polymer (2:34-38). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Walters’s corrosion resisting particles comprising magnesium oxide particles that are magnesium oxide (MgO) to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the coating composition further comprises a corrosion inhibiting additive, wherein the corrosion inhibiting additive 
The curable formulation that is rendered obvious by Argyropoulos in view of Freese and Walters is an overcoatable primer coating composition as claimed because Argyropoulos in view of Freese and Walters renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the overcoatable primer coating composition as explained above, and because Argyropoulos teaches that the curable formulation may be used in coatings [0071].
Regarding claim 22, Argyropoulos teaches that the curable formulation comprises an epoxy resin [0012], wherein the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], wherein the epoxy resin is optionally a combination of two or more epoxy resins [0053], wherein one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], which optionally reads on the limitation wherein the further 
Argyropoulos does not teach a specific embodiment wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 30 to 99.9% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, and to optimize the amount of Argyropoulos’s epoxy resin that is diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F to be from 70 to 0.1% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, which would read on the limitation wherein the further binder comprises bisphenol A diglycidyl ether or bisphenol F diglycidyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying and optimizing the curability, mechanical properties, viscosity, and/or processability of Argyropoulos’s curable formulation because Argyropoulos teaches that curable formulation comprises the epoxy resin [0012], that the epoxy resin [0052] is a copolymer of glycidylmethacrylate with styrene that is 1:1 styrene-glycidylmethacrylate [0064], that the epoxy resin is optionally a combination of two or more epoxy resins [0053], that one of the epoxy resins is optionally diglycidyl ether of bisphenol A or diglycidyl ether of bisphenol F [0057], and that in choosing .

Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Argyropoulos et al. (US 2012/0142816 A1) teaches away from the present claims by requiring the use of 1,3- and 1-4-bis(aminomethyl)cyclohexane, and that a person of ordinary skill in the art would not look to Argyropoulos to prepare coating compositions that do not contain 1,3- and 1,4-bis(aminomethyl)cyclohexane as is presently claimed (p. 8), claims 1 and 20 do not exclude the coating composition from further comprising 1,3- and 1-4-bis(aminomethyl)cyclohexane as long as the coating composition comprises all of the recited ingredients because claims 1 and 20 recite “an overcoatable primer coating composition comprising” “a crosslinker comprising”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps .
In response to the applicant’s argument that Argyropoulos does not teach the presently claimed polyamine (p. 8), Argyropoulos teaches that the curable formulation comprises a hardener composition and an epoxy resin [0012], wherein the hardener composition comprises a mixture of amines [0018] that is optionally admixed with other conventional curing agents [0035] that are polyamines [0036] that are ethylene diamine [0037, 0040], diethylene triamine, triethylene tetramine [0037, 0039, 0040], tetraethylene pentamine [0037, 0040], dipropylene triamine [0037], di(trimethylene)triamine [0040], dihexamethylene triamine, 1,2-propane diamine [0037], 1,2-propylene diamine [0040], 1,6-hexane diamine [0037], hexamethylene diamine [0040], 2-methyl-1,5-pentane diamine, isophoronediamine [0037, 0039], 4,4’-
In response to the applicant’s argument that the Examiner has described a number of claim elements that are not taught by Argyropoulos in the Office action, for example, binder is not solvent-borne (p. 8), the Office acknowledges that Argyropoulos does not teach a specific embodiment wherein the epoxy functional acrylic binder is solvent-borne. However, the rejection of claim 1 in this Office action is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Argyropoulos’s solvent to modify Argyropoulos’s curable formulation, which would read on the limitation wherein the epoxy functional acrylic binder is solvent-borne as claimed.
In response to the applicant’s argument that the Examiner has described a number of claim elements that are not taught by Argyropoulos in the Office action, for example, weight average molecular weight (p. 8), the Office acknowledges that Argyropoulos does not teach that the solvent-borne epoxy functional acrylic binder has a weight average molecular weight (Mw) of 5,000 to 50,000 Daltons and that the epoxy functional acrylic binder has a number average molecular weight (Mn) of 1,000 to 25,000 Da. However, the rejection of claim 1 in this Office action is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Freese’s weight-average molecular weight that is from 3000 to 8000 and Freese’s number-average molecular weight that is from 

In response to the applicant’s argument that the Examiner has described a number of claim elements that are not taught by Argyropoulos in the Office action, for example, adhesion promoting additive (p. 8), the Office acknowledges that Argyropoulos does not teach a specific embodiment wherein the coating composition further comprises an adhesion promoting additive. However, the rejection of claim 7 in this Office action is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a further one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation or to use Argyropoulos’s other conventional curing agents that are polyamines to 
In response to the applicant’s argument that the Examiner has described a number of claim elements that are not taught by Argyropoulos in the Office action, for example, total binder content (p. 8), the Office acknowledges that Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1%. However, the rejection of claim 9 in this Office action, is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use one of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to substitute for a fraction of Argyropoulos’s copolymer of glycidylmethacrylate with styrene in Argyropoulos’s curable formulation, to optimize the amount of Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 10 to 99.9% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, and to optimize the amount of Argyropoulos’s epoxy resins other than Argyropoulos’s copolymer of glycidylmethacrylate with styrene to be from 90 to 0.1% by weight with respect to the weight of all of Argyropoulos’s epoxy resins, which would read on the limitation wherein a total binder in the coating composition comprises 10 to 99.9% by weight of the solvent-borne epoxy functional acrylic binder and 90 to 0.1% a claimed. The Office acknowledges that Argyropoulos does not teach a specific embodiment wherein a total binder in the coating composition comprises 30 to 99.9% by weight of solvent-borne 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767